Citation Nr: 1758129	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and Osgood-Schlatter disease of the left knee, for the period on appeal prior to September 20, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability, for the period on appeal prior to September 20, 2013.

4.  Entitlement to an increased evaluation in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2013, to September 20, 2014.

5.  Entitlement to an increased evaluation in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2013, to May 29, 2015.

6.  Entitlement to in evaluation in excess of 30 percent for left knee status post patellofemoral arthroplasty, for the period from May 29, 2015.

7.  Entitlement to an initial compensable evaluation for left knee scarring residual of patellofemoral arthroplasty.

8.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the bilateral knees.

9.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities of the bilateral knees. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This appeal is before the Board of Veterans' Appeals (Board) from February 2013, June 2015, and March 2016 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Board remanded the Veteran's appeal with instruction to schedule a hearing.  In October 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its June 2017 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  For the period on appeal prior to September 20, 2013, degenerative joint disease and Osgood-Schlatter disease of the left knee was not productive of ankylosis, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  For the period on appeal prior to September 20, 2013, instability of the left knee was neither moderate nor severe.

4.  The Veteran underwent left knee replacement surgery on September 20, 2013.

5.  For the period from September 20, 2014, to May 29, 2015, the Veteran's left knee disability was productive of intermediate degrees of residual weakness, pain, or limitation of motion equivalent to limitation of extension to 45 degrees, but not of ankylosis, chronic residuals consisting of severe painful motion or weakness, or the functional equivalent thereof.

6.  For the period from May 29, 2015, the Veteran's left knee disability was productive of intermediate degrees of residual weakness, pain, or limitation of motion equivalent to limitation of extension to 45 degrees, but not of ankylosis, chronic residuals consisting of severe painful motion or weakness, or the functional equivalent thereof.

7.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable evaluation for left knee scarring residual of patellofemoral arthroplasty.

8.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the bilateral knees.

9.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities of the bilateral knees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease and Osgood-Schlatter disease of the left knee, for the period on appeal prior to September 20, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

3.  The criteria for an evaluation in excess of 10 percent for left knee instability, for the period on appeal prior to September 20, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for an evaluation of 100 percent for left knee status post patellofemoral arthroplasty, in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2013, to September 20, 2014, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

5.  The criteria for an evaluation of 50 percent, but not in excess thereof, for left knee status post patellofemoral arthroplasty, in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2014, to May 29, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

6.  The criteria for an evaluation of 50 percent, but not in excess thereof, for left knee status post patellofemoral arthroplasty, for the period from May 29, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for left knee scarring residual of patellofemoral arthroplasty have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the bilateral knees, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities of the bilateral knees, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Knees

The Veteran seeks increased ratings for his knee disabilities.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Knee replacements are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which warrants a 100 percent rating for one year following implantation of the prosthesis.  A minimum 30 percent rating is warranted thereafter.  Chronic residuals consisting of severe painful motion or weakness warrants a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be evaluated by analogy under Diagnostic Codes 5256, 5261, or 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5260 for his right knee.  For his left knee, he is in receipt of two separate 10 percent evaluations under Diagnostic Codes 5003 and 5257 for the period on appeal prior to May 29, 2015, and in receipt of a 30 percent evaluation under Diagnostic Code 5055 thereafter.  

In a statement accompanying his August 2008 claim, the Veteran reported that he has problems walking, using stairways, and getting out of chairs.  He reported that he wears his braces most of the time and that his knees buckle if he does not wear them.  He reported pain with flexion.

VA treatment records reflect that in August 2008 he requested optimized pain management for his bilateral knee pain from osteoarthritis.

In a March 2009 statement, the Veteran reported that he was using a cane to ambulate.

VA treatment records reflect that in September 2009 the Veteran again reported bilateral knee pain.  X-rays showed mild bilateral degenerative joint disease.  In October 2009 he reported pain with motion and his physician found pain and crepitus with patellofemoral compression.  He was diagnosed with mild to moderate arthritis in both knees.  He received injections in knees over the following months.

In an October 2009 statement, the Veteran reported having received injections in his knees that did not alleviate his pain.  

VA treatment records reflect that in December 2009 the Veteran's orthopedist ordered knee braces for him and scheduled him for additional injections.  At a February 2010 orthopedic consultation, he reported that his multiple injections were not effective at alleviating pain.  The orthopedist found persistent anterior knee pain with weight-bearing and nonweight-bearing activities, more frequent with knee flexion.  A bilateral antalgic gait was noted.  Flexion was limited to 120 degrees bilaterally.  Extension was limited to 5 degrees bilaterally.  There was severe crepitus.  Stability testing was negative.  Strength, motor, and sensory examinations were normal.  The orthopedist diagnosed severe osteoarthritis of the bilateral knees, left greater than right.  It was determined that his age made him a high-risk candidate for surgery, and he was therefore given injections of a different medication.

At a May 2010 Board hearing in the appeal on the issue of service connection, the Veteran stated that his knees prevent him from standing when seated at a chair without armrests to provide support.  He stated that he uses a cane and knee braced to keep from falling.

Private treatment records reflect that in July 2010 the Veteran was treated for trauma to the head after a fall which he reported was related to his knee problems.

VA treatment records reflect that in September 2010 the Veteran asked for additional injections of the medication he received in February 2010.  In November 2010 he reported pain rated at 4/10 in the knee area.

The Veteran underwent a VA examination in November 2010.  He reported pain, stiffness, giving way, and decreased speed of joint motion.  He did not report instability, weakness, deformity, incoordination, dislocation, subluxation, locking, effusion, or inflammation.  He denied flare-ups.  He stated that he was unable to stand for more than 5 minutes or walk for more than 50 feet.  He reported constant use of a cane and braces.  Gait was antalgic with poor propulsion.  There was no other evidence of abnormal weight-bearing.  Physical examination revealed grinding but no instability, crepitation, patellar abnormality, or meniscus abnormality.  Flexion was limited to 120 degrees in the left knee and 124 degrees in the right knee with objective evidence of pain with active motion bilaterally.  Extension was full bilaterally.  Repetitive testing did not further limit the range of motion but produced additional pain.  There was no ankylosis.  X-rays showed bilateral degenerative changes with patellofemoral space narrowing greater in the left knee.  There were bilateral effusions and a stable ossicle in the left tibial tubercle.  The examiner diagnosed left knee Osgood-Schlatter disease and bilateral arthritis and effusion which limited walking, standing, and prevented sports and exercise.

VA treatment records reflect that in February 2011 the Veteran reported left knee pain.  His orthopedist noted severe arthritis in both knees.  He was given a left knee injection.  In March 2011 he noted some improvement and requested an injection in the right knee.  X-rays of both knees showed mild degenerative disease with slight narrowing of the articular space.  He received injections in September 2011.  The knees were x-rayed again in November 2011.  The left knee x-rays showed degenerative changes of the knee joint with narrowing of the medial and patellofemoral joint compartments with no significant interval change since March 2011.  It was diagnosed as an abnormality with attention needed.  The right knee x-rays showed degenerative changes with narrowing of the joint compartments showing no changes since March 2011.  It was diagnosed as a minor abnormality.  January 2012 x-rays showed degenerative arthritis.

In a January 2012 letter, the Veteran's private chiropractor stated that the Veteran had reported that his knees bothered him constantly.  Discomfort was described as achy, stiff, and sharp with motion.  Average intensity was rated at 6/10.  He reported ongoing problems with falling due to instability.  He reported use of a brace.

VA treatment records reflect that in February 2012 the Veteran reported knee pain, especially in the left knee.  There was no effusion and good range of motion.  The left knee showed patellofemoral tenderness with laxity.

The Veteran underwent another VA examination in March 2012.  He reported use of a cane and a walker depending on the amount of pain and swelling on a given day.  He reported flare-ups consisting of on and off increased pain and swelling in both knees.  Flexion in both knees was limited to 80 degrees with pain thereat.  Extension in both knees was limited to 5 degrees with pain thereat.  Repetitive testing did not further decrease the ranges of motion but led to additional functional loss with contributing factors of less movement than normal, weakened movement, pain on movement, and swelling bilaterally, as well as instability of station in the left knee.  There was objective evidence of tenderness and pain on palpation bilaterally.  Muscle strength was measured at 4/5.  Right knee instability tests were negative.  Left knee instability tests showed 0-5 millimeters in each of anterior, posterior, and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no evidence or history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was no meniscal condition or meniscectomy.  X-rays showed bilateral arthritis.

In a May 2012 letter, the Veteran's private chiropractor stated that the Veteran walks with a cane and wears knee braces on both knees.  The chiropractor noted that he walks slowly and somewhat guarded as a result of changes over time.

VA treatment records reflect that in April 2012 the Veteran reported bilateral knee pain, worse in the right knee, rated at 6/10.  His orthopedist found no effusion and good motion.  He was given a right knee injection.  He reported additional knee pain May 2012 and in August 2012.  It was noted in his August 2012 treatment records that he had been seen and examined by two different orthopedic surgeons, and that due to his age and comorbidities he is not a surgical candidate and should be treated conservatively.

Private treatment records reflect that in September 2012 the Veteran was admitted for a fall with left knee pain.  His left knee was tender with some effusion and tenderness on flexion and extension.  Flexion was limited to 125 degrees in the right knee and 110 degrees in the left knee.  Extension was full with stiffness in the last 10 degrees bilaterally.  X-rays of the left knee showed chondrocalcinosis.  He was diagnosed with hemarthrosis of the left knee and underwent aspiration.  

In a November 2012 statement, the Veteran reported his September 2012 fall, stating that he fell in the house and his knee swelled to the point that he could not stand up.  He reported problems walking, using steps, and getting out of chairs.  He stated that he wears his braces most of the time and that if he does not his knees will buckle.

Private treatment records reflect that in December 2012, the Veteran reported bilateral knee pain, left worse than right, with pain in the joint on use.

In his March 2013 notice of disagreement, the Veteran reported that both knees continued to get worse with limited flexibility and range of motion.  He stated the he has to walk with a cane or he would fall down and that he wears braces daily.  He took issue with his March 2012 VA examination, stating that the examiner bent his knee and did not ask when it became painful.

VA treatment records reflect that in June 2013 the Veteran reported chronic left knee pain, rated at 7/10.  He was diagnosed with left chronic knee pain.

Private treatment records reflect that in August 2013, the Veteran reported worsening left knee pain and swelling.  He also reported buckling.  On examination there was crepitus, localized swelling, tenderness to palpation, and pain elicited at the extreme limits of the range of motion.  There was no instability.  There was an antalgic limp, and his use of a cane was noted.  X-rays showed osteopenia and an effusion with degenerative joint disease.  On September 20, 2013, he underwent left patellofemoral arthroplasty to treat his severe degenerative joint disease.  He reported recovery pain at follow-ups in October 2013 and December 2013.

A claim for a temporary 100 percent rating due to the Veteran's September 2013 surgery was received on May 29, 2015.  In a June 2015 rating decision, such a rating was denied on the basis that the claim was filed more than one year after the surgery occurred.  The claim was construed as an increased rating claim, and the Veteran's 30 percent evaluation for status post patellofemoral arthroplasty was granted effective the receipt date of the claim.  The Veteran filed a notice of disagreement with this denial, but withdrew it in an October 2015 statement.

VA treatment records reflect that in March 2015 the Veteran reported chronic knee pain and requested new knee braces.  The record noted that he walked with a cane.  In September 2015 he reported a fall with right knee pain.  At an October 2015 orthopedics consultation his right knee showed crepitus and tenderness.  He was given a right knee injection. 

The Veteran underwent another VA examination in February 2016.  He reported constant use of a walker.  He reported right knee buckling.  He stated that he had left knee discomfort with increased activity.  He denied flare-ups.  He reported limited mobility from repetitive use over time.  Flexion was limited to 90 degrees bilaterally with pain.  Extension was full bilaterally.  Repetitive testing did not lead to any additional functional loss or loss of range.  The Veteran was not examined immediately after repeated use over time, but the examiner found that the examination was medically consistent with his statements describing functional loss with such use.  Functional loss had contributing factors of pain, but the examiner was not able to describe such loss in terms of range of motion.  There was no evidence of pain with weight bearing, localized tenderness, or pain on palpation.  There was evidence of crepitus.  The examiner noted additional contributing factors of disturbance of locomotion and interference with standing.  Muscle strength was full without atrophy.  There was no ankylosis.  Stability tests were normal bilaterally.  There was no evidence or history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There were no meniscal conditions or meniscectomy.  The examiner noted the Veteran's September 2013 knee replacement and found intermediate degrees of residual weakness, pain, or limitation of motion.

At his October 2017 hearing, the Veteran described that prior to his surgery, his pain worsened in both knees, mostly when walking.  He reported that pain started immediately upon walking, rated at 8-9/10.  He stated that he used a walker and knee braces.  He stated that prior to his surgery he was able to flex his knee about halfway out.  He reported not as much pain with extension.  He reported stability problems and stated that he had fallen 4 times so far in 2017.  He reported constant use of knee braces and almost always used his walker.  He stated that his knee had gotten worse since his surgery, through pain, movement, and stability.

As to the right knee, the Board finds that an evaluation in excess of 10 percent is not warranted.  Higher or additional evaluations are available for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, subluxation, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  At no time was flexion limited to less than 80 degrees.  Extension was full or limited to 5 degrees except for in September 2012 when stiffness was noted in the last 10 degrees of extension.  Separate ratings for flexion and extension, however, require extension limited to 10 degrees or more and flexion limited to 45 degrees or less.  Such is not the case here.  While the Veteran has reported instability, there has never been any objective evidence of right knee instability, while the left knee tested positive.  The evidence therefore weighs against a separate rating for instability of the right knee.  As to functional equivalence, the Veteran denied flare-ups in November 2010 and February 2016.  In March 2012 he reported flare-ups consisting of on-and-off increased pain and swelling.  He has reported use of braces, a cane, and a walker, but such use is consistent with his more severe left-knee disability which also exhibits instability.  The Board finds that these reports of flare-ups and ambulation assistance, as well as his reports of impairment from repetitive use over time, to be consistent with the schedular criteria for a single 10 percent evaluation based on limited motion.  An evaluation in excess of 10 percent is therefore denied.

As to the left knee, for the period prior to his surgery on September 20, 2013, the Board finds that an increase to any of the two 10 percent evaluations is not warranted.  Higher ratings for arthritis are available for ankylosis, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  Higher ratings for instability are available for moderate or severe instability or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, subluxation, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  At no time was flexion limited to less than 80 degrees.  While the Veteran reported flexion only "halfway" during this period at his October 2017 hearing, the contemporaneous objective evidence from VA examinations is more credible.  Extension was full or limited to 5 degrees except for in September 2012 when stiffness was noted in the last 10 degrees of extension.  Separate ratings for flexion and extension, however, require extension limited to 10 degrees or more and flexion limited to 45 degrees or less.  Such is not the case here.  As to instability, the Veteran regularly reported instability and giving way.  The only evidence evaluating the severity of his instability, however, was at his March 2012 VA examination report finding laxity in the 0-5 millimeter range, the least severe of the three ranges.  On other occasions, no instability was found.  Based on this evidence, the Board finds that the Veteran's instability during this period was mild and not moderate or severe.  As to functional equivalence, the Veteran denied flare-ups in November 2010, and in March 2012 he reported flare-ups consisting of on-and-off increased pain and swelling.  He controlled his stability via use of a knee brace and cane.  The Board finds that these reports of flare-ups and ambulation assistance, as well as his reports of impairment from repetitive use over time, to be consistent with the schedular criteria for his current ratings based on limited motion and instability.  Increased evaluations for this period are therefore denied.  

The Board further finds that a 100 percent evaluation is warranted for the Veteran's left knee disabilities for the period from September 20, 2013, to September 20, 2014.  While a temporary total evaluation do to surgery was denied due to his failure to apply within one year of surgery, an increased evaluation appeal was pending at that time, and in any event this evaluation is not based on the regulations for convalescence but rather on the schedular criteria for knee replacements, which directs that a 100 percent evaluation be awarded for one year following implantation of a prosthesis.  Thus, for the one-year period following the surgery, the Veteran's two 10 percent evaluations for his left knee disabilities are to be replaced with a single 100 percent evaluation.  Similarly, for the period from September 20, 2014, to the otherwise arbitrary date of May 29, 2015, the Veteran's left knee should likewise be analyzed under Diagnostic Code 5055.

The Board finds that a single 50 percent rating is warranted for the Veteran's left knee for the periods of September 20, 2014, to May 29, 2015, and from May 29, 2015.  At his February 2016 VA examination, the examiner found intermediate degrees of residual weakness, pain, or limitation of motion.  Diagnostic Code 5055 instructs that such findings should be rated by analogy under codes 5256, 5261, or 5262, though not less than the minimum 30 percent rating.  Contributing factors of disturbance of locomotion and interference with standing were noted at the February 2016 VA examination.  The Veteran reported that pain increased with activity.  At his October 2017 hearing, the Veteran reported repeated falls due to instability, with 4 falls in 2017.  While these symptoms are not the direct equivalent of the symptoms described in codes 5256, 5261, or 5262, the Board finds that they are of a severity that is analogous to limitation of extension to 45 degrees, warranting a 50 percent evaluation.  Higher ratings are available for ankylosis, chronic residuals consisting of severe painful motion or weakness, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, and the February 2016 VA examiner specifically found intermediate residuals, not chronic residuals of severe painful motion or weakness.  A rating in excess of 50 percent is therefore not warranted.

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his October 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an increased rating for a left knee scar and entitlement to service connection for disabilities of the lumbar spine and hips.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint disease and Osgood-Schlatter disease of the left knee, for the period on appeal prior to September 20, 2013, is denied.

An evaluation in excess of 10 percent for left knee instability, for the period on appeal prior to September 20, 2013, is denied.

An evaluation of 100 percent for left knee status post patellofemoral arthroplasty, in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2013, to September 20, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 50 percent, but not in excess thereof, for left knee status post patellofemoral arthroplasty, in lieu of two separate 10 percent evaluations for left knee disabilities, for the period from September 20, 2014, to May 29, 2015, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 50 percent, but not in excess thereof, for left knee status post patellofemoral arthroplasty, for the period from May 29, 2015, is granted, subject to the laws and regulations governing the payment of VA benefits.

The appeal on the issue of entitlement to an initial compensable evaluation for left knee scarring residual of patellofemoral arthroplasty has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the bilateral knees, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities of the bilateral knees, has been withdrawn and is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


